DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 10/01/2021, in which claims 1-20 are pending in the application.
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informality: The claims, claims 1, 8, and 15 ( and wherever else applicable), read "wherein the second notification is sent indicating that the lean will be applied according to the financial agreement". Examiner has interpreted claims 1, 8, and 15 to read as: “wherein the second notification is sent indicating that the lien will be applied according to the financial agreement." Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of identifying financial compliance; without significantly more. 
Examiner has identified claim 15 as the claim that represents the claimed invention presented in independent claims 1, 8, and 15.
Claim 15 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 15 is directed to a system comprising a memory and a processor, which performs a series of steps, e.g., comparing payment data with payment completed data to identify whether a financial agreement between a first entity and a stakeholder is being adhered to; identifying that the financial agreement has not been adhered to based on comparison of the payment data with the payment completed data indicating that the stakeholder has not adhered to a term of the financial agreement; generating a first notification indicating that a status of the stakeholder is not in good standing to send to the stakeholder based on the identification that the financial agreement has not been adhered to, wherein the first notification is sent to the stakeholder informing the stakeholder that they are not in good standing; performing an evaluation to indicating that the stakeholder is still not in good standing; and generating a second notification indicating that a lien will be applied according to the financial agreement based on the evaluation indicating that the stakeholder is still not in good standing, wherein the second notification is sent indicating that the lean will be applied according to the financial agreement based on the evaluation indicating that the stakeholder is still not in good standing. These series of steps describe the abstract idea of identifying financial compliance, which correspond to Certain Methods of Organizing Human Activity: commercial and legal interactions. The system limitations, e.g., a processor and memory do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 15 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a processor and memory are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 15 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processor and memory limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 15 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 1 and 8; and hence claims 1 and 8 are rejected on similar grounds as claim 15.
Dependent claims 2-7, 9-14, and 16-20 are directed to a method, non-transitory computer-readable storage medium, and system, respectively, which perform the steps that describe the abstract idea of identifying financial compliance, and corresponds to Certain Methods of Organizing Human Activity: commercial and legal interactions. Thus, claims 2-7, 9-14, and 16-20 are directed to an abstract idea. The additional limitations of a processor and memory are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: a processor and memory, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-7, 9-14, and 16-20 have further defined the abstract idea that is present in their respective independent claims 1, 8, and 15; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-7, 9-14, and 16-20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-7, 9-14, and 16-20 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wesson (U.S. Patent Application Publication No. US 2017/0011369 A1; hereinafter “Wesson”), in view of O’Brien (U.S. Patent Application Publication No. US 2005/0273353 A1; hereinafter “O’Brien”).  
Claim 1:
Wesson discloses:
A method for identifying financial compliance, the method comprising: (Wesson, Some embodiments provide methods and apparatus for allocating funds based on payment obligations. Some such embodiments provide support for managing compliance with agreed financial obligations (See, Abstract; Para. 25));  
comparing payment data with payment completed data to identify whether a financial agreement between a first entity and a stakeholder is being adhered to; (Wesson, comparing, via a one or more processors, transaction data for the transaction to an algorithmic representation of an agreement between a transaction recipient and one or more parties of the agreement that supports a revenue allocation based on a determination if a payment obligation is applicable to the transaction based on the revenue (See, Claim 1));  
identifying that the financial agreement has not been adhered to based on comparison of the payment data with the payment completed data indicating that the stakeholder has not adhered to a term of the financial agreement; (Wesson, comparing, via a one or more processors, transaction data for the transaction to an algorithmic representation of an agreement between a transaction recipient and one or more parties of the agreement that supports a revenue allocation based on a determination if a payment obligation is applicable to the transaction based on the revenue, based on a date of the transaction, and further based on historical data for the account (See, Claims 1 and 6));
However, Wesson does not specifically disclose that generating a first notification indicating that a status of the stakeholder is not in good standing to send to the stakeholder based on the identification that the financial agreement has not been adhered to, wherein the first notification is sent to the stakeholder informing the stakeholder that they are not in good standing; performing an evaluation to indicating that the stakeholder is still not in good standing; and generating a second notification indicating that a lien will be applied according to the financial agreement based on the evaluation indicating that the stakeholder is still not in good standing, wherein the second notification is sent indicating that the lean will be applied according to the financial agreement based on the evaluation indicating that the stakeholder is still not in good standing. 
O’Brien discloses the following limitations:
generating a first notification indicating that a status of the stakeholder is not in good standing to send to the stakeholder based on the identification that the financial agreement has not been adhered to, wherein the first notification is sent to the stakeholder informing the stakeholder that they are not in good standing; (O’Brien, In Step S726 if the mandatee 50 (stakeholder) fails to take a compliance action by the due date and/or time, the mandatee 50 is notified to take a compliance action under a grace period. This is an optional step and need not be used because the mandatee 50 was previously provided with the mandate (first notification) including all required compliance actions and due dates and/or times (See, Para. 45; Fig.7A&B));
performing an evaluation to indicating that the stakeholder is still not in good standing; and (O’Brien, a determination is made to establish whether the mandatee 50 has complied with the compliance action(s) for the compliance period underway within the dues dates and/or times, as required by the mandate 24. If not, in Step S730 the compliance authority 30 withholds the activation code for the next period of operation (See, Para. 45; Fig.7A&B));
generating a second notification indicating that a lien will be applied according to the financial agreement based on the evaluation indicating that the stakeholder is still not in good standing, wherein the second notification is sent indicating that the lean will be applied according to the financial agreement based on the evaluation indicating that the stakeholder is still not in good standing. (O’Brien, In Step S726 if the mandatee 50 (stakeholder) fails to take a compliance action by the due date and/or time, the mandatee 50 is notified to take a compliance action under a grace period (the second notification)…..In Step S732 the compliance authority 30 notifies the court and installer 40 of noncompliance with the mandate 24. The installer 40 attempts to retrieve the compliance device 70 in Step S734. In Step S734 the compliance authority 30 notifies the court 20 of nonpayment and requests a lien be placed on the controlled vehicle 60. In Step S738 the compliance authority 30 obtains any payment due from the mandatee 50 for use of the compliance device 70. (See, Para. 45; Fig.7A&B)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Wesson with the features of O’Brien’s system because this mandate compliance system, can be used to strongly encourage a mandatee or probationer under order from a court to comply with the terms of the mandate. More particularly, if the mandatee fails to comply with terms of a court order, then the mandatee loses the use of a controlled device such as his/her automobile or television set, for example. The immediacy of deprivation of use of a controlled device motivates the mandatee to comply with the terms of the mandate. (O’Brien, Para. 8). 
Claim 2:
Wesson discloses:
further comprising performing a calculation to identify whether the financial agreement has been adhered to, the calculation associated with identifying whether the payment completed data identifies whether that the stakeholder has at least met a minimum percentage of a total of overall payments.(Wesson, calculating the allocation of funds based on the algorithmic representation of the agreement between the transaction recipient and the one or more parties of the agreement based at least in part on a percentage allocation of the transaction reflected in the algorithmic representation of the agreement between the transaction recipient and the one or more parties of the agreement (See, Claims 1 & 4)).
Claim 3:
Wesson discloses:
further comprising receiving data that identifies the minimum percentage of the total of overall payments and storing that data in database. (Wesson, calculating the allocation of funds based on the algorithmic representation of the agreement between the transaction recipient and the one or more parties of the agreement based at least in part on a percentage allocation of the transaction reflected in the algorithmic representation of the agreement between the transaction recipient and the one or more parties of the agreement stored in database (See, Para. 82)).
Claim 4:
Wesson discloses:
wherein the calculation includes: identifying a total value of all previous due payments associated with the financial agreement; (Wesson, Responsive to determining that the payment obligation is applicable to the transaction, the system calculates an allocation of funds based on the algorithmic representation of the agreement between the transaction recipient and the one or more parties of the agreement (See, Abstract); client interface is used for receiving payment determination data…such as terms and conditions of revenue capital transactions, transaction details, transaction data for the transaction, transaction rules, historical data, balances owed, property value appraisals, and loan terms ( See, Para.74));  
summing all payments received that service the financial agreement; and (Wesson, Responsive to determining that the payment obligation is applicable to the transaction, the system calculates an allocation of funds based on the algorithmic representation of the agreement between the transaction recipient and the one or more parties of the agreement (See, Abstract); client interface is used for receiving payment determination data…such as terms and conditions of revenue capital transactions, transaction details, transaction data for the transaction, transaction rules, historical data, balances owed, property value appraisals, and loan terms (See, Para. 69, 74));  
dividing the value of the previous due payments by the sum of the received payments. (Wesson, performing a financial transaction for a debtor entity, wherein the debtor entity is a debtor under the refinance loan, calculating a division of funds based at least in part on the revenue-capital repayment terms and facilitating execution of the financial transaction based on the division of funds (See, Para.68)).
Claim 5:
Wesson does not specifically disclose identifying that the stakeholder has not met the minimum percentage of overall payments. However, O’Brien discloses the following limitation:
further comprising identifying that the stakeholder has not met the minimum percentage of overall payments.(O’Brien, In Step S724 the mandatee 50 (stakeholder) is monitored to determine whether the mandatee 50 has taken the compliance actions required by the due dates and/or times applicable for each action. In Step S726 if the mandatee 50 fails to take a compliance action by the due date and/or time, the mandatee 50 is notified to take a compliance action under a grace period. (See, Para. 45; Fig.7A&B)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Wesson with the features of O’Brien’s system because this mandate compliance system, can be used to strongly encourage a mandatee or probationer under order from a court to comply with the terms of the mandate. More particularly, if the mandatee fails to comply with terms of a court order, then the mandatee loses the use of a controlled device such as his/her automobile or television set, for example. The immediacy of deprivation of use of a controlled device motivates the mandatee to comply with the terms of the mandate. (O’Brien, Para. 8).
Claim 6:
Wesson does not specifically disclose that initiating a lien associated with the financial agreement based on the indication that the stake holder is still not in good standing. However, O’Brien discloses the following limitation:
further comprising initiating a lien associated with the financial agreement based on the indication that the stake holder is still not in good standing. (O’Brien, In Step S726 if the mandatee 50 (stakeholder) fails to take a compliance action by the due date and/or time, the mandatee 50 is notified to take a compliance action under a grace period (the second notification)…... In Step S734 the compliance authority 30 notifies the court 20 of nonpayment and requests a lien be placed on the controlled vehicle 60.(See, Para. 45; Fig.7A&B)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Wesson with the features of O’Brien’s system because this mandate compliance system, can be used to strongly encourage a mandatee or probationer under order from a court to comply with the terms of the mandate. More particularly, if the mandatee fails to comply with terms of a court order, then the mandatee loses the use of a controlled device such as his/her automobile or television set, for example. The immediacy of deprivation of use of a controlled device motivates the mandatee to comply with the terms of the mandate. (O’Brien, Para. 8).
Claim 7:
Wesson does not specifically disclose that identifying that the stakeholder has made a payment that brings the stakeholder in compliance with terms of the financial agreement. However, O’Brien discloses the following limitation:
further comprising identifying that the stakeholder has made a payment that brings the stakeholder in compliance with terms of the financial agreement. (O’Brien, mandatee (stakeholder) 50 only has an activation code that is effective until the next check point in time at the end of the compliance period underway, at which the compliance authority 30 determines whether the mandatee 50 has complied with the mandate 50 for the action(s) required by the mandate 24 in the previous compliance period(a payment that brings the stakeholder in compliance with terms of the financial agreement) (See, Para. 33)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Wesson with the features of O’Brien’s system because this mandate compliance system, can be used to strongly encourage a mandatee or probationer under order from a court to comply with the terms of the mandate. More particularly, if the mandatee fails to comply with terms of a court order, then the mandatee loses the use of a controlled device such as his/her automobile or television set, for example. The immediacy of deprivation of use of a controlled device motivates the mandatee to comply with the terms of the mandate. (O’Brien, Para. 8).
Claims 8 and 15:
Claims 8 and 15 are substantially similar to claim 1, and hence are rejected on similar grounds.
Claims 9 and 16:
Claims 9 and 16 are substantially similar to claim 2, and hence are rejected on similar grounds.
Claims 10 and 17:
Claims 10 and 17 are substantially similar to claim 3, and hence are rejected on similar grounds.
Claims 11 and 18:
Claims 11 and 18 are substantially similar to claim 4, and hence are rejected on similar grounds.
Claims 12 and 19:
Claims 12 and 19 are substantially similar to claim 5, and hence are rejected on similar grounds.
Claims 13 and 20:
Claims 13 and 20 are substantially similar to claim 6, and hence are rejected on similar grounds.
Claim 14:
Claims 14 is substantially similar to claim 7, and hence is rejected on similar grounds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the following:
Lutnick (U.S. Patent No. US-10902519-B2) “Reverse Convertible Financial Instrument”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693 
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693